Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-8, 10-12, 14-15, 17, 20, 22, 24, 26-28 are currently pending.
 
Response to Amendment
The amendment filed on 10/07/2022 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 07/07/2022
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8, 14, 15, 17, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al (PG pub 20150194607) and further in view of Palmer (PG pub 20090308380) and Li et al ( High efficiency near-infrared and semitransparent non-fullerene acceptor organic PV cells, 2017).

Regarding claim 1, 6-7, Shimomura et al teaches a solar cell comprising:
an anode [para 46];
a cathode[para 46];
a first active layer (first photoelectric conversion layer) positioned between the anode and the cathode, the first active layer configured to absorb light in a first wavelength spectrum [para 46]. It is noted that since the solar cell is the tandem cell with plurality of junctions, it is considered that each active layer would absorb each wavelength spectrum corresponding to its material.
a second active layer (second photoelectric conversion layer) positioned between the anode and the cathode, the second active layer configured to absorb light in a second wavelength spectrum [para 46]; and
a charge combination layer which is  considered to be recombination zone positioned between the first active layer and the second active layer[para 46].
Shimomura et al teaches the claimed limitation, but Shimomura et al does not teach the first active layer being made of fullerene acceptor and second active being made of non-fullerene acceptor.
Palmer teaches a tandem cell including first and second photoactive layer with mixture of  fullerene and non-fullerenes [para 81-83 124 125]. Thus, the first photoactive layer being made of fullerene acceptor and second photoactive being made of non-fullerene acceptor.
It would have been obvious to one of ordinary skill in the art at the time the invention was files to modify the material of the first and second active layer as taught by Shimomura et al to be made of fullerene acceptor and non-fullerene acceptor respectively as taught by Palmer for thermal stability [para 81].
Modified Shimomura et al teaches the first active layer being comprised of fullerene which is made of C60 [para 76, Palmer], but modified Shimomura et al does not teach the non-fullerene as claimed.
Li et al teaches a non-fullerene acceptor being used in PV cell where the non-fullerene acceptor has structure as claimed (BT-CIC) (abstract fig 1A) having a coplanar ring structure having a conjugation length of seven to fifteen rings.
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the material of non-fullerene acceptor as taught by modified Shimomura et al to be made of (BT-CIC) as taught by Li et al for improving fill factor and PCE [table 1].

Regarding claim 2, Shimomura et al teaches two or more PV conversion layer being used in the tandem cell and one or more recombination layer being used therebetween. Thus, it is considered that a third active layer positioned between the anode and the cathode, the third active layer configured to absorb light in a third wavelength spectrum; and an additional recombination zone positioned between the second active layer and the third active layer [para 46].
Regarding claim 3, Shimomura et al teaches two or more PV conversion layer being used in the tandem cell and one or more recombination layer being used therebetween. Thus, it is considered that at least one additional active layer positioned between the anode and the cathode, the at least one additional active layer configured to absorb light in at least one additional wavelength spectrum; and a corresponding number of additional recombination zones positioned between adjacent active layers [para 46]
Regarding claim 5, Shimomura et al teaches the first active layer is positioned between the anode and the recombination zone, and wherein the second active layer is positioned between the cathode and the recombination zone [para 46].
Regarding claim 8, Shimomura et al teaches the photoelectric conversion layer having thickness of 10 to 1000 nm which is overlapped the claimed range.
It would have been obvious to one of ordinary skill in the art at the time of invention wa filed to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding claim 14, 15, 17, Shimomura et al teaches the charge recombination layer being made of thin films being made of  PEDOT:PSS [para 46 47]. Thus, it is considered the charge recombination layer comprising a plurality of layers. Since Shimomura et al teaches charge recombination layer being made of the claimed material, the recitation “is configured to … the first active layer” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 20, Shimomura et al teaches charge recombination layer including films which are made of polymer and a nanocluster metal [para 47] (each nanoclusters would include plurality of nanoparticles). Thus, it is considered the charge recombination layer comprises a first and second layer where the second layer is made of metal nanocluster and the first layer is a mixture of PEDOT:PSS. The recitation “ is pin coated … zone” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 22, Shimomura et al teaches the nanocluster being made of Ni [para 47].

Claim(s) 10-11, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al (PG pub 20150194607) and Palmer (PG pub 20090308380) and Li et al ( High efficiency near-infrared and semitransparent non-fullerene acceptor organic PV cells, 2017) as applied to claim1 above, and further in view of Lassiter et al (PG pub 20150207090).
Regarding claim 10-11, Shimomura et al teaches the claimed limitation, but Shimomura et al does not teach a first and second buffer layer as claimed.
Lassiter et al teaches a solar cell comprising the first buffer layer and second buffer layer [fig 1B] wherein a first buffer layer positioned between the anode and the first active layer; and a second buffer layer positioned between the second active layer and the cathode and the first and second buffer layer are made of MoO3.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the first buffer and second buffer layer of Lassiter et al such that a first buffer layer positioned between the anode and the first active layer; and a second buffer layer positioned between the second active layer and the cathode as taught by Shimomura et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Regarding claim 20, Shimomura et al teaches charge recombination layer including films which are made of polymer and a nanocluster metal [para 47]. Thus, it is considered the charge recombination layer comprises a first and second layer where the second layer is made of metal nanocluster and the first layer is a mixture of PEDOT:PSS. However, Shimomura et al does not teach the second layer comprising particles.
Lassiter et al teaches the charge recombination layer being comprised of nanoclusters, nanoparticles [para 92].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the the nanoclusters to be nanoparticles as taught by Lassiter et al since Lassiter et al teaches the charge recombination layer being a nanocluster or nanoparticles and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. 
The recitation “ is spin coated … zone” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 22, modified Shimomura et al teaches the nanocluster being made of Ni [para 47, Shimomura et al].
Claim(s) 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al (PG pub 20150194607) and Palmer (PG pub 20090308380) and Li et al ( High efficiency near-infrared and semitransparent non-fullerene acceptor organic PV cells, 2017) as applied to claim 20 above, and further in view of Forrest et al (PG Pub 20160254470).
Regarding claim 24, 26, modified Shimomura et al teaches the charge recombination layer comprising films, thus, it is considered that the recombination layer comprises a third layer where the second layer is between first layer and third layer of the recombination layer. However, modified Shimomura et al does not teach the third layer comprising a mixture of phenanthroline and fullerene.
Forrest et al teaches a charge recombination layer including Bphen:C60 and Ag layer where BPhen is the bathophenanthroline and C:60 is a fullerene [para 65 70 94].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the third layer of modified Shimomura et al to be made of Bphen:C60 as taught by Forrest et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Claim(s) 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al (PG pub 20150194607) and Palmer (PG pub 20090308380) and Li et al ( High efficiency near-infrared and semitransparent non-fullerene acceptor organic PV cells, 2017) and Lassiter et al (PG pub 20150207090) as applied to claim 20 above, and further in view of Forrest et al (PG Pub 20160254470).
Regarding claim 24, 26, modified Shimomura et al teaches the charge recombination layer comprising films, thus, it is considered that the recombination layer comprises a third layer where the second layer is between first layer and third layer of the recombination layer. However, modified Shimomura et al does not teach the third layer comprising a mixture of phenanthroline and fullerene.
Forrest et al teaches a charge recombination layer including Bphen:C60 and Ag layer where BPhen is the bathophenanthroline and C:60 is a fullerene [para 65 70 94].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the third layer of modified Shimomura et al to be made of Bphen:C60 as taught by Forrest et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).

Claim(s) 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al (PG pub 20150194607) and Palmer (PG pub 20090308380) and Li et al ( High efficiency near-infrared and semitransparent non-fullerene acceptor organic PV cells, 2017) as applied to claim1 above,, and further in view of Kalkhoran et al (Pat No. 5726440).
Regarding claim 27, 28, Shamomura et al teaches the claimed limitation as set forth above, but Shamomura et al does not teach the anti-reflective coating as claimed.
Kalkhoran et al teaches an anti-reflecting coating comprising plurality of layers where one layer would be SiO2 and other layer would be MgF (col 4 lines 25-27).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add anti-reflecting layers of Kalkhorn et al to be on top of Anode or cathode of Shamomura et al for reducing the reflectance.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al (PG pub 20150194607) and Palmer (PG pub 20090308380) and Li et al ( High efficiency near-infrared and semitransparent non-fullerene acceptor organic PV cells, 2017) and Lassiter et al (PG pub 20150207090) as applied to claim 10 above, and further in view of Chemical book (https://www.chemicalbook.com/ProductChemicalPropertiesCB4707550_EN.htm, 2013)
Regarding claim 12, modified Shamomura et al teaches the buffer layer as set forth above, but modified Shamimura et al does not teach the buffer layer being made of Bathophenanthroline
    PNG
    media_image1.png
    413
    782
    media_image1.png
    Greyscale

Chemical Book teaches Bphen (Bathophenanthroline) being used as buffer layer in the Solar cells.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the buffer layer of modified Shamomura et al to be made of Bathophenanthroline as taught by Chemical book for improving cell’s efficiency.

Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive.  The applicant argues in substance:
None of cited references teach the claimed amendment.
The examiner respectfully disagrees. Modified Shamomura et al teaches the claimed amendment as set forth above.
The present invention provides the unexpected result as shown in fig 6A.

The examiner respectfully disagrees since slaim 1 does not commensurate the scope of the claim. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726